DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 2022/0150497 A1).
Consider claim 1, Nam teaches a video decoding method, comprising: obtaining first information indicating whether an adaptive transform selection is applied to a current transform unit by arithmetic-decoding as a bypass mode ([0091] – [0093], [0188] – [0195]); when the first information indicates that the adaptive transform selection is applied to the current transform unit, obtaining second information indicating which kernel is applied for a horizontal transformation by arithmetic-decoding using a first context model ([0188] – [0195]); obtaining third information indicating which kernel is applied for a vertical transformation by arithmetic-decoding using a second context model ([0188] – [0195]); determining a horizontal transformation kernel for a horizontal transformation using the second information ([0091] – [0093], [0188] – [0195]); determining a vertical transformation kernel for a vertical transformation using the third information ([0091] – [0093], [0188] – [0195]); and performing an inverse-transformation on the current transform unit using the horizontal transformation kernel and the vertical transformation kernel, wherein the first context model is identical to the second context model ([0188] – [0195] and [0198]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486